Citation Nr: 1805289	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  14-15 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for heart disease, to include ischemic heart disease (IHD).

3.  Entitlement to service connection for diabetes mellitus, type 2.

4.  Entitlement to service connection for diabetic peripheral neuropathy.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to service connection for carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1971 to March 1977 and from October 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in May 2017.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for heart disease, diabetes mellitus, diabetic peripheral neuropathy, erectile dysfunction, and carpal tunnel syndrome, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's tinnitus is etiologically related to in-service exposure to loud noise.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5017(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim before it in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

The Veteran contends that his tinnitus was caused by exposure to loud noise as a pilot in service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question before the Board is whether the Veteran's tinnitus is etiologically related to an in-service event.  The Board finds that the most probative evidence of record establishes that it is at least as likely as not etiologically related to service.

The Veteran's military occupational specialty (MOS) was aircraft pilot, which is consistent with exposure to loud noise.  Therefore, exposure to acoustic trauma in service is conceded.

A March 2013 VA examination provided a negative opinion, stating that it is well understood that there are many causes of tinnitus.  Hearing loss is the most common factor associated with tinnitus, however, in the absence of hearing loss or changes in hearing the etiology of tinnitus cannot be determined to a reasonable degree of certainty based on the evidence.  The examiner concluded that there is no compelling scientific evidence to support the onset of tinnitus in the absence of hearing loss.  This opinion is inadequate because it presumes no hearing loss even though the Veteran's September 1992 separation examination noted mild hearing loss, and the March 2013 examination diagnosed the Veteran with sensorineural hearing loss, bilaterally.  

An August 2012 private opinion discussed the Veteran's experience as a pilot in service and his associated exposure to loud noise.  The doctor found that the Veteran has bilateral sensorineural hearing loss and associated tinnitus, and that "[t]his is highly likely due to [his] exposure to high levels of noise during service in the Air Force."  Although this opinion contains a minimal rationale and does not include review of the Veteran's claims file, the Board finds that it is more probative than the VA examination opinion that misstates the content of the claims file.  Therefore, the evidence is at least in equipoise, and with resolution of doubt in the Veteran's favor, the Veteran's claim of entitlement to service connection for tinnitus is granted.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran contends that while in service, he flew his plane to Bien Hoa, Vietnam, and assisted in unloading the cargo.  He contends that he then went to a facility on the ground in Vietnam for a weather briefing regarding their next destination and to file a flight plan, which resulted in his spending several hours on the ground in Vietnam.  He believes that his heart disease and diabetes mellitus are the result of exposure to herbicide agents during these several hours in Vietnam.  Service on the ground in Vietnam is not noted in his military personnel records.  Upon remand, an attempt should be made to find records of the reported flight plan filed by the Veteran to verify his presence on the ground in Vietnam.

The Veteran believes that his diabetic peripheral neuropathy is secondary to diabetes mellitus, and that his erectile dysfunction is secondary to diabetes mellitus as well as heart disease.  Therefore, these claims are inextricably intertwined with the claims of service connection for diabetes mellitus and heart disease, and must be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

An examination has not been conducted as to carpal tunnel syndrome.  VA will provide a medical examination when there is competent evidence of a current disability, an in-service event, an indication that the current disability may be associated with the in-service event, and insufficient competent medical evidence to make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has provided a May 2017 diagnosis of carpal tunnel syndrome by a private doctor, and has testified to the in-service event of repeatedly exerting considerable pressure with his hands and arms to pilot planes while climbing, descending, and landing.  The Board finds that there is an indication that carpal tunnel in the Veteran's hands and arms may be associated with repeated pressure to his hands and arms in service.  Therefore, a VA examination should be scheduled upon remand.  

Additionally, there is no record of VCAA notice being provided to the Veteran in connection with his claims.  Upon remand, VCAA notice should be sent to the Veteran and a copy associated with the claims file.

The Veteran testified in his May 2017 hearing that he has been treated by Dr. A.T. for one of the disabilities at issue.  Her treatment records have not been associated with the claims file, although Dr. A.T. herself is referenced in some treatment notes of record.  These records should be requested upon remand.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate VCAA notice regarding his claims, and associate a copy of the notice with the claims file.

2.  Request that the Veteran provide authorization to obtain records from Dr. A.T., who is referenced in his May 2017 hearing testimony.  After obtaining the necessary authorization, request the private treatment records.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Appellant of the records that were not obtained (2) tell the Appellant what steps were taken to obtain them, and (3) tell the Appellant that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C. § 5103A(b)(2)(B).

3.  Contact the National Personnel Records Center (NPRC), Joint Services Records Research Center (JSRRC), Air Force Historical Research Agency (AFHRA), and/or any other appropriate repository of records, and request aircraft manifests and flight plans of aircraft flying from Yokota, Japan to Bien Hoa, Vietnam and then to Guam, as described by the Veteran as having been filed by him between October 1972 and January 1973.  (See April 2014 VA Form 9.) Please be advised that the Veteran was associated with the 20th military airlift squadron at the Dover Air Force Base in Delaware.

All attempts and responses should be documented in the claims file.  If these records cannot be obtained after reasonable efforts have been made, the AOJ should document in the claims file that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the failure to obtain the records and be allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

4.  Schedule the Veteran for an examination with an appropriate VA clinician.  After reviewing the claims file and performing any necessary testing, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's carpal tunnel syndrome is etiologically related to service, specifically the exertion of pressure on his hands and arms to pilot a plane while climbing, descending, and landing.

Any opinion must be supported by a complete rationale.

5.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case, afford the appropriate period for response, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


